Case: 18-15126   Date Filed: 05/29/2019   Page: 1 of 5


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________

                            No. 18-15126
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 3:18-cv-00145-MHH-JHE



BOBBY GENE MILES,

                                                     Petitioner - Appellant,


                                  versus


WARDEN STRICKLAND,
ATTORNEY GENERAL, STATE OF ALABAMA,

                                                     Respondents - Appellees.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________

                             (May 29, 2019)

Before WILSON, JILL PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
                 Case: 18-15126        Date Filed: 05/29/2019        Page: 2 of 5


       Bobby Miles, an Alabama inmate proceeding pro se, appeals the district

court’s dismissal of his 28 U.S.C. § 2254 petition for a writ of habeas corpus as an

unauthorized second or successive § 2254 petition. After careful review, we

affirm.

       In 1998, Miles filed his first § 2254 petition to challenge his Alabama

burglary conviction, which resulted in a 30-year sentence. The district court

denied his petition on the merits,1 and this Court affirmed. See Miles v. Mitchem,

251 F.3d 162 (11th Cir. 2001) (unpublished table opinion). Miles filed a second

§ 2254 petition in 2016 challenging his 30-year sentence stemming from the

burglary conviction, and the district court dismissed it as an impermissible second

or successive petition. He also sought leave twice with this Court to file a second

or successive § 2254 petition; both requests for authorization were denied.

       In 2018, Miles filed the present § 2254 petition in the district court, again

challenging the sentence he received for his Alabama burglary conviction. In his

petition, Miles conceded that he had filed two previous § 2254 petitions

challenging the same sentence. The district court referred the petition to a

magistrate judge, who issued a report concluding that Miles’s current petition was

successive. The magistrate judge recommended that Miles’s petition be dismissed



       1
          Although the district court entered a dismissal rather than a denial of Miles’s petition,
the petition was disposed of on the merits, so we consider it to have been denied.
                                                  2
               Case: 18-15126     Date Filed: 05/29/2019   Page: 3 of 5


for lack of jurisdiction because he had not first obtained from this Court, under 28

U.S.C. § 2244(b)(3), authorization to file it.

      Miles objected to the magistrate judge’s report and recommendation. He

argued that his petition was not successive because his 2016 petition challenged

only his sentence and was not considered on the merits. He argued that he was

wrongly treated by the sentencing court as a habitual felony offender (thus

resulting in his 30-year sentence). He further argued that he was illegally

imprisoned and that the federal courts were unlawfully and unconstitutionally

barring him access to the court system by refusing to consider the merits of his

petition. After considering Miles’s objections, the district court adopted the

magistrate judge’s report and recommendation and dismissed the petition. Miles

appealed the district court’s order.

      We review de novo a district court’s determination that a habeas petition is

second or successive. Stewart v. United States, 646 F.3d 856, 858 (11th Cir.

2011). Although “we read briefs filed by pro se litigants liberally, issues not

briefed on appeal by a pro se litigant are deemed abandoned.” Timson v. Sampson,

518 F.3d 870, 874 (11th Cir. 2008) (citation omitted).




                                           3
              Case: 18-15126     Date Filed: 05/29/2019    Page: 4 of 5


      The Antiterrorism and Effective Death Penalty Act of 1996 provides that,

before an inmate in custody due to a state court judgment can file a “second or

successive” federal habeas petition under § 2254, the inmate must “move in the

appropriate court of appeals for an order authorizing the district court to consider

the application.” 28 U.S.C. § 2244(b)(3)(A). In general, a “district judge lacks

jurisdiction to decide a second or successive petition filed without our

authorization.” Insignares v. Sec’y, Fla. Dep’t of Corr., 755 F.3d 1273, 1278 (11th

Cir. 2014).

      We recognize that the phrase “second or successive” is “not self-defining”

and does not “refer to all habeas applications filed second or successively in time.”

Stewart, 646 F.3d at 859. To determine whether an inmate’s petition is second or

successive, we look to whether the petitioner filed a federal habeas petition

challenging the same judgment. Insignares, 755 F.3d at 1279. If so, then a second

petition is successive if the first was denied or dismissed with prejudice. Guenther

v. Holt, 173 F.3d 1328, 1329 (11th Cir. 1999).

      Here, the district court determined that Miles’s present petition was barred

as second or successive. On appeal, Miles’s brief only addresses why he is entitled

to habeas relief, not whether the district court erred in dismissing his unauthorized,

successive petition for lack of subject matter jurisdiction. Miles thus has

abandoned any such argument. See Timson, 518 F.3d at 874.


                                          4
               Case: 18-15126     Date Filed: 05/29/2019    Page: 5 of 5


      Even construing Miles’s pro se brief as a challenge to the district court’s

dismissal of Miles present petition for lack of jurisdiction, we conclude that the

district court did not err in dismissing the petition. The petition was impermissibly

successive because it challenged the same state judgment as his first § 2254

petition, which was denied on the merits. Because Miles failed to obtain leave

from this Court to file his current petition, the district court properly dismissed it

for lack of subject matter jurisdiction. See Insignares, 755 F.3d at 1278.

Accordingly, we cannot review the substantive challenges that Miles raised in his

present petition.

      AFFIRMED.




                                           5